

117 HR 4715 IH: Quapaw Tribal Landowner Settlement Act of 2021
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4715IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Mullin (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize appropriations to the Secretary of the Interior to make payments to certain members of the Quapaw Tribe of Oklahoma in accordance with the recommendation of the United States Court of Federal Claims.1.Short titleThis Act may be cited as the Quapaw Tribal Landowner Settlement Act of 2021.2.Quapaw Tribal landowner settlement(a)FindingsCongress finds that—(1)on December 19, 2012, the House of Representatives passed H. Res. 668 (112th Congress), which referred H.R. 5862 (112th Congress), entitled A bill relating to members of the Quapaw Tribe of Oklahoma (O–Gah–Pah), to the chief judge of the United States Court of Federal Claims;(2) H. Res. 668 instructed the chief judge of the United States Court of Federal Claims to report back to the House of Representatives findings of fact and conclusions of law sufficient to inform the Congress of the nature, extent, and character of the Indian trust-related claims of the Quapaw Tribe of Oklahoma and its tribal members for compensation as legal or equitable claims against the United States;(3)the claims referred to in paragraph (2) relate to the historical management by the Federal Government of the trust of the Tribe;(4)the hearing officer for the referral concluded in the report that it would be fair, just, and equitable to pay Claimants a total sum of $137,500,000 for all claims asserted or those that could have been asserted under the terms of H.R. 5862;(5)following issuance of the report, each of the parties in the referral filed a notice responsive to Rules of the United States Court of Federal Claims and accepted the findings and recommendations of the United States Court of Federal Claims, without exceptions; and(6)the Review Panel of the United States Court of Federal Claims adopted the findings and conclusions of the hearing officer in the report, and on January 9, 2020, officially recommended to the House of Representatives that the claimants be awarded and paid a total sum of $137,500,000 for the extinguishment of all claims actually or potentially included in H.R. 5862.(b)DefinitionsIn this section:(1)ClaimantThe term claimant means a claimant in the referral.(2)ReferralThe term referral means the Congressional reference case designated by the United States Court of Federal Claims as Thomas Charles Bear, et al. v. the United States (No. 13–51).(3)ReportThe term report means the report filed by the hearing officer for the referral on December 3, 2019.(4)TribeThe term Tribe means the Quapaw Tribe of Oklahoma. (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to pay the claimants in accordance with the recommendation of the Review Panel of the United States Court of Federal Claims submitted to the House of Representatives on January 9, 2020, $137,500,000 for fiscal year 2021, to remain available until expended.